Cole, C. J.
The county court found as a fact in the case, that the defendant never made any contract with the plaintiffs, or either of them, to plow any of the land in question in the year 1880. This finding is abundantly sustained by the evi*313dence, and cannot be disturbed. The plaintiff's own witness, Lembgen, who drew up the unexecuted agreement or memorandum, testifies that he did not write a word in the draft about plowing until December, 1879, more than two years after the parties came to him to have a written lease drawn. Then, he says, he added that clause to- the memorandum or draft which he had made, at the request of Mr. ladwig, in the absence of the defendant, and without his knowledge. Aside from the written draft the witness was not able to state, with any confidence, the terms of the original agreement; and the only conclusion which can be drawn from his testimony is, that the parties never completed their agreement. It is certainly not the province of the court to supply important conditions in the lease, which the parties never fully assented to. We can only hold upon the evidence, with the learned county court, that the defendant never made any agreement to do the plowing, as is alleged in the complaint. This view disposes of the case, and it is not necessary to consider the other questions discussed by counsel.
By the Oourt. — The judgment of the county court is affirmed.